 

Cooperative Framework Agreement

 

Party A: Weihai Huiyin Pawnbroking Co., Ltd.

Address: No. 61, Wenhua Middle Road, Weihai City

 

Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

Address:

 

Whereas:

 

1. Benefactum Alliance Business Consultant (Beijing) Co., Ltd. is a legally
established and a limited liability company with who provides credit counseling
and informational counseling for the debtor and creditor and intercepting
service, and it operates a website www.hxjf.com (hereinafter referred to as
“website”).

 

2. Weihai Huiyin Pawnbroking Co., Ltd. is a legally established limited
liability company with a guarantee qualification of financing and wishes to
establish long-term strategic cooperative relations with Party B and provide
assurance services for borrowers of the website.

 

In order to solve the difficulty about loans of small and medium-sized
enterprises and support the development of small and medium-sized enterprises
and individual industrial and commercial households, assure money collecting
securities of the borrowers on the website of Party B, and release and lower the
risks of loans, Party A and Party B cooperate by the following agreement in the
principles of equality, voluntariness, mutual reciprocity and benefit according
to relevant laws:

 

I. Weihai Huiyin Pawnbroking Co., Ltd. and Benefactum Alliance Business
Consultant (Beijing) Co., Ltd. voluntarily set up strategic cooperative
relations, and insist on business principles of legal management, standard
management, top quality service, risk resistance, equity and integrity and
equity and free will.

 

II. Party B accepts loan applications submitted by institutions or individuals
via Huiyingjinfu’s website. Party A shall provide Party B with the individuals
or intuitions requiring financing and assist Party B in completing the due
diligence and relevant business operations and legal procedures of the
customers.

 

III. After entering into the cooperative intent of both parties, Party B can
have an assessment review for the financing items provided by Party B. After
Party B’s verification, Party B or other institutions assigned by Party B shall
timely conclude relevant contracts with the applicant and to implement the
financing.

 

IV. Both parties shall co-operate closely on the preliminary examination work,
true customer service and work efficiency improvement as the basic principles of
cooperation.

 

V. In respect of monitoring during work, both parties shall enhance cooperation
and gradually set up an information sharing system to safeguard the legitimate
rights and interests of both parties.

 

   

   

 

VI. If the financer cannot refund the loan in time when the loans become due,
Party A shall assist Party B in recourse. For the subsequent cooperative
details, both parties can conclude a further cooperative agreement or complement
agreement accordingly according to the business conditions to further clarify
the rights and obligations of both parties.

 

VII. Both parties shall strictly keep business secrets known during the
cooperation and must not disclose the known business secrets to other parties
and enterprises.

 

VIII. For matters that have not been solved, both parties shall solve them in
accordance with the specific terms contained in the agreements executed by both
parties. If there is any contradiction, both parties shall refer to specific
terms contained in the agreements executed by both parties.

 

IX. The agreement shall be valid for one year. The agreement takes effect after
being signed and sealed by legal representatives or authorized representatives
of both parties. The agreement is duplicated and either party holds one copy.

 

Party A: Weihai Huiyin Pawnbroking Co., Ltd.

Legal representative or authorized agent:

 

Address:

Contact:

E-mail:

 

Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 

Address:

Contact:

E-mail:

 

April 6, 2016

 

   

   

 

